DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandryk et al., US 2014/0121017.

In Reference to Claims 1 and 9
	Mandryk et al. teaches a method and computer program product (Par. 37 and 40) which includes executing gaming software on a computer (Par. 49-51 and Fig. 6 and Par. 121); presenting a visual output from the gaming software on a display for a user (Fig. 6 and Par. 121); monitoring game progress for the gaming software (Par. 49-51 and Par. 121 which teaches where the system allows the player to interact with and play the game. See also Fig. 7 and Par. 129-131 which teaches monitoring whether the user changes or ends the game software); receiving biofeedback from the user of the gaming software (Fig. 5-6, Par. 53-55, 113 and Par. 122); and independently from the gaming software (Par. 11, 57, and 60 which teaches that visual graphic overlays are agnostic of, on top of, and separate from the underlying application), generating visual effects to modify the visual output from the gaming software in response to the biofeedback from the user and deploying the visual effects over the visual output from the gaming software (Fig.5-6 and Par. 75, 114, 123. See also Fig. 8-15 and Par. 132-141 which show examples generating the visual effect over the gaming software in response to the measured biofeedback).

	In Reference to Claims 2 and 10
	Mandryk et al. teaches where the visual effects include a visual indicator of a physiological response of the user during gameplay (Fig. 8-15 and Par. 132-141 which teach the dynamic overlay which is a visual indicator of a physiological response. See also.

	In Reference to Claim 3
	Mandryk et al. teaches wherein the visual effects alter a difficulty of gameplay for the gaming software (Par. 57 which teaches where the effects are transparent to the use when their physiological condition is within the desired range and where the screen becomes more and more obscured as the condition goes further out of range. See also Fig. 8-15 and Par. 132-141. Where examiner considers more and more of the game screen being obscured by an opaque graphical effect to constitute altering a difficulty of the game as explained in Par. 134).

	In Reference to Claims 8 and 15
	Mandryk et al. teaches where the visual effects are selected to provide remedial content during gameplay (Par. 2 which teaches that biofeedback games are used for remedial effects including helping users maintain specific mental or physical states and managing stress and anxiety. Fig. 6-7 , Par. 56-58, Par.119-120, and 127-128 which teaches where the obscuring effect of the overlay is used to help the user train themselves to stay in the target range for the physiological condition measured, e.g. heart rate. Examiner considers this training guided by the chosen range of the graphical overlay to constitute remedial content).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandryk et al., US 2014/0121017, in view of Bond et al., US2011/0009193.

	In Reference to Claim 16
	Mandryk et al. teaches A system comprising a display (Par. 46 “television” “video display terminal” See also Fig. 8-15 which display gaming displays); a processor (Par. 37 and 46. See also Par. 49-50 which teach an integral device such as a personal computer); a physiological monitor configured to provide a physiological signal, the physiological monitor coupled in a communicating relationship with the processor (Fig. 3 Par. 44, 53-55, Par. 89-99 which teach various physiological sensor systems. And Fig. 5-6 and Par. 113-114 and 122 which teaches that the system receives the monitored physiological sensor data) and a memory (37 and 46. See also Par. 49-50) storing an assessment of a person, (Fig. 6 and 119-120 which teach providing inputs which determine the desired physiological response to be monitored as well as desired ranges for measurement. And Par. 88 which teaches the system includes tools for selecting the choice of physiology to monitor and train and their target as well as feedback and reports about their physiological state. Where examiner considers these to constitute “an assessment”), wherein the memory and processor are configured by computer executable code to perform the steps of receiving digital content from a third party for presentation on a display of a computer (Par. 51 which teaches where the system can be coupled to third-party servers storing game applications and can access these applications via a network), monitoring a physiological response of a person while presenting the digital content with a sensor that acquires biofeedback from the person (Fig. 5-6, Par. 121 which teaches the user playing the game and Par. 53-55, 113 and Par. 122 which teach monitoring the physiological response of the player), varying a property of the digital content with a processor based on the biofeedback (Fig. 5-6 and Par. 114 and 123, See also Fig. 8-15) measuring a change in the physiological response as the property of the digital content changes (Fig. 5-6 and in particular Fig. 7 and Par. 124-128 which teaches a loop during which the uses physiological condition is monitored and the game content changed based on the condition), and modifying the property of the digital content using effects when the physiological response exceeds a predetermined threshold (Fig. 7 and Par. 75, Par. 124-128 which teaches changing the graphical overlay when the user’s condition is outside a desired range and according to the extent it deviates from the desired range), wherein modifying the property includes presenting an overlay on top of the digital content on the display (Abstract, Par. 57. See also Fig. 8-15 and Par. 132-141 for example graphical overlays).
	However, although Mandryk et al. teaches an assessment of the user’s physiological condition. It does not explicitly teach where the assessment includes evaluation of an emotional or behavioral state of the person.
	Bond et al. teaches a gaming system which modifies a game based on received biofeedback measures (Abstract) which includes an assessment of the user which includes evaluation of an emotional or behavioral state of the person (Par. 87 which teaches where physiological biofeedback data can be used by the system to infer the emotional state of a person, and further where that judgement can include historical data about the player).
	It would be desirable to modify the system of Mandryk et al. to have the assessment include an evaluation of an emotional or behavioral state of the person as taught by Bond et al. in order to allow the user to indicate and receive reports or feedback on their desired physiological response to be trained by the system in broader emotional terms that may be easier for them to understand, such as “I want to reduce my anger” or “I want to remain calm” rather than directly specifying a heart rate for example.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Mandryk et al. to have the assessment include an evaluation of an emotional or behavioral state of the person as taught by Bond et al.

	In Reference to Claims 20
	Mandryk et al. teaches where the visual effects are selected to provide remedial content during gameplay (Par. 2 which teaches that biofeedback games are used for remedial effects including helping users maintain specific mental or physical states and managing stress and anxiety. Fig. 6-7 , Par. 56-58, Par.119-120, and 127-128 which teaches where the obscuring effect of the overlay is used to help the user train themselves to stay in the target range for the physiological condition measured, e.g. heart rate. Examiner considers this training guided by the chosen range of the graphical overlay to constitute remedial content).


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mandryk et al., US 2014/0121017, in view of Yasumoto, US 6,747,642.

In Reference to Claims 4-5 and 11-12
	Mandryk et al. teaches where the overlay is module which provides a graphical overlay for the underlying application and passes through user inputs for gameplay to the underlying application (Par. 74). However, it does not explicitly teach whether it writes visual effects directly to the display or writes visual effects to a video buffer for the display.
	Yasumoto teaches a gaming system where modified graphical effects for display can be written directly to the display or  written to a video buffer (Col. 9 lines 2-12 which teach a graphical effect processing system where the effect can be displayed either by sending modified pixel values directly to the display or to a frame buffer for display).
	It would be desirable to modify the method and program of Mandryk et al. to include rendering directly on the display or via a video buffer on the display as taught by Yasumoto in order to provide the graphical overlay effect on the user’s display screen using known standard graphics display techniques such a frame buffer and directly writing to the display.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and program of Mandryk et al. to include rendering directly on the display or via a video buffer on the display as taught by Yasumoto.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mandryk et al., US 2014/0121017, in view of Gunawan et al., US 2020/0078676.

In Reference to Claim 6-7 and 13-14
	Mandryk et al. teaches where the overlay could be varied based on the state of the underlying program (Par. 63-64 which teaches providing difference overlay visualizations based on difference levels or areas of the underlying game being played). However, Mandryk et al. does not teach where monitoring game progress includes programmatically monitoring the visual output from the gaming software or monitoring game progress includes receiving game information from an application programming interface for the gaming software.
	Gunawan et al. teaches a system which provides additional content based on the gameplay of an underlying game(Abstract) where monitoring game progress includes programmatically monitoring the visual output from the gaming software or monitoring game progress includes receiving game information from an application programming interface for the gaming software (Par. 96-99 which teaches various methods for determining the game state and environment of an underlying separate piece of game software including reading data from an API and performing analysis of the image output of the game provided for the user).
	It would be desirable to modify the method and product of Mandryk et al. to include monitoring the game software via API and programmatic visual analysis as taught by Gunawan et al. in order to allow the overlay’s to be customized for the specific game situations of the underlying game without need to invasively modify the game software in order to access such information.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and product of Mandryk et al. to include monitoring the game software via API and programmatic visual analysis as taught by Gunawan et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mandryk et al., US 2014/0121017, Bond et al., US2011/0009193, further in view of Yasumoto, US 6,747,642.

In Reference to Claim 17
	Mandryk et al. teaches where the overlay is module which provides a graphical overlay for the underlying application and passes through user inputs for gameplay to the underlying application (Par. 74). However, it does not explicitly teach whether it writes visual effects directly to the display.
	Yasumoto teaches a gaming system where modified graphical effects for display can be written directly to the display or  written to a video buffer (Col. 9 lines 2-12 which teach a graphical effect processing system where the effect can be displayed either by sending modified pixel values directly to the display or to a frame buffer for display).
	It would be desirable to modify the method and program of Mandryk et al. and Bond et al. to include rendering directly on the display as taught by Yasumoto in order to provide the graphical overlay effect on the user’s display screen using known standard graphics display techniques such as directly writing to the display.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and program of Mandryk et al. and Bond et al. to include rendering directly on the display as taught by Yasumoto.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mandryk et al., US 2014/0121017, Bond et al., US2011/0009193, further in view of Gunawan et al., US 2020/0078676.

In Reference to Claim 18-19
	Mandryk et al. teaches where the overlay could be varied based on the state of the underlying program (Par. 63-64 which teaches providing difference overlay visualizations based on difference levels or areas of the underlying game being played). However, Mandryk et al. does not teach where monitoring game progress includes programmatically monitoring the visual output from the gaming software or monitoring game progress includes receiving game information from an application programming interface for the gaming software.
	Gunawan et al. teaches a system which provides additional content based on the gameplay of an underlying game(Abstract) where monitoring game progress includes programmatically monitoring the visual output from the gaming software or monitoring game progress includes receiving game information from an application programming interface for the gaming software (Par. 96-99 which teaches various methods for determining the game state and environment of an underlying separate piece of game software including reading data from an API and performing analysis of the image output of the game provided for the user).
	It would be desirable to modify the method and product of Mandryk et al. and Bond et al. to include monitoring the game software via API and programmatic visual analysis as taught by Gunawan et al. in order to allow the overlay’s to be customized for the specific game situations of the underlying game without need to invasively modify the game software in order to access such information.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and product of Mandryk et al. and Bond et al. to include monitoring the game software via API and programmatic visual analysis as taught by Gunawan et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715